office_of_chief_counsel internal_revenue_service memorandum cc pa dpl b03 gl-111461-03 --------------- number release date uilc date date to robert w west associate area_counsel sb_se area cc sb_se attention john driscoll senior attorney from michael b frosch chief branch disclosure privacy law mississippi department of transportation subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent legend none issues whether the mississippi department of transportation dot qualifies under sec_6103 as a state_agency charged under the laws of mississippi with responsibility to administer the state tax laws conclusions the laws of the state of mississippi assign to the dot the responsibilities for the assessment and collection of certain excise and fuel taxes therefore the irs may enter an agreement with the dot to exchange returns and return_information pursuant to sec_6103 facts gl-111461-03 law and analysis the mississippi code has transferred enforcement of certain excise and motor fuel taxes from the state tax commission to the dot see miss code x as modified by miss s b effective date the dot has the power to cooperate with the state tax commission by providing for weight enforcement personnel to collect and assess taxes fees and penalties and to perform all duties as required pursuant to section et seq sections et seq et seq et seq and mississippi code of with regard to vehicles subject_to the jurisdiction of the office of weight enforcement all collections and assessments shall be transferred daily to the state tax commission it is clear from this statute that the responsibility for assessment and collection of these taxes fees and penalties has devolved to the dot equally clear assessment and collection responsibilities are the essence of tax_administration sec_6103 your inquiry accurately points out that the impetus for the change to sec_6103 in the legislative_history of the tax reform act of was congress’ concern about the liberal access to use of and safeguards of the confidentiality of federal tax information staff of joint_committee on taxation 94th cong general explanation of the tax reform act of comm print reprinted at1976-3 c b vol hereinafter jt comm expl while the legislative_history contains some conflicting instructions on who has the authority to enter into an agreement with the irs under sec_6103 d the statutory language is unambiguous on its face the language of sec_6103 is any state_agency body or commission which is charged under the laws of such state with the responsibility for the administration of state tax laws for the purpose of and only to the extent necessary in the administration of such laws emphasis added the use of the word any as opposed to the more restrictive the leads to the conclusion that the statute contemplates more than one eligible agency body or commission further the use of the word laws rather than the singular law or even code reflects the possibility of more than one law being administered by more than one agency compare t he act authorizes upon the written request of the principal tax official of the state with open to inspection by or disclosure to a state_agency body or commission charged with the responsibility of the administration of state tax laws jt comm expl gl-111461-03 congress’ concerns about safeguards are addressed in the limitations on use by the authorized state_agency body or commission which are contained in the statutory language and the basic agreement and implementing agreement entered into by the state_agency and the irs see irm there are many states which by statute divide their tax_administration functions amongst more than one agency it makes no difference with respect to congress’ concerns whether the state is represented by one or more than one agency each of the agencies signing an agreement with the irs will be subject_to the applicable safeguards case development hazards and other considerations please call --------------------- if you have any further questions cc -------------------------- ----------- irm exhibit cont at sec_3_1 requires the state_agency to specify precisely for what part of the administration of taxes that agency is responsible
